In an action for divorce, plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County, entered April 29, 1980, as denied her a judgment of divorce, custody and support of the three minor children of the marriage, alimony and exclusive possession of the marital domicile, and granted defendant’s motion to dismiss the complaint “on the entire case.” Judgment affirmed insofar as appealed from, without costs or disbursements. Trial Term correctly determined that plaintiff failed to prove by a preponderance of the evidence her allegations of defendant’s cruel and inhuman treatment (see Underwood u Underwood, 55 AD2d 1016). Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.